875 A.2d 597 (2005)
90 Conn.App. 70
Duane ZIEMBA
v.
COMMISSIONER OF CORRECTION.
No. AC 24402.
Appellate Court of Connecticut.
Submitted on briefs April 29, 2005.
Decided July 5, 2005.
Richard C. Marquette, special public defender, filed a brief for the appellant (petitioner).
Timothy J. Liston, state's attorney, Elizabeth M. Moseley, special deputy assistant state's attorney, and Jo Anne Sulik, assistant state's attorney, filed a brief for the appellee (respondent).
FLYNN, GRUENDEL and HARPER, Js.
PER CURIAM.
The petitioner, Duane Ziemba, fails to set forth in his brief any analysis of his claim that the court abused its discretion by denying his petition for certification to appeal from the denial of his petition for a writ of habeas corpus.
"We are not required to review issues that have been improperly presented to this court through an inadequate brief.... Analysis, rather than mere abstract assertion, is required in order to avoid abandoning an issue by failure to brief the issue properly.... The petitioner has provided us with nothing more than conclusory assertions." (Citations omitted; internal quotation marks omitted.) Blakeney v. Commissioner of Correction, 47 Conn.App. 568, 586, 706 A.2d 989, cert. denied, 244 Conn. 913, 713 A.2d 830 (1998).
The appeal is dismissed.